DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11, 12 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite the limitation "a Merkle tree path for the corresponding zone" in lines 10 and 9, respectively.  There is insufficient antecedent basis for this limitation in the claims as this is the first recitation of a “corresponding zone.” Dependent claims 2-8 and 16-20 are rejected for failing to cure the deficiencies of their respective independent claims.
Claim 11 recites the limitation "the
Claim 17 recites the limitation "the zone index" in line 2.  There is insufficient antecedent basis for this limitation in the claim as this is the first recitation of a “zone index” in the chain of dependency.
Claim 12 recites "wherein eventual atomicity is utilized to ensure that atomicity of a blockchain transaction…" and is rejected as being indefinite as this appears to be an incomplete sentence as it is unclear as to what ensuring that atomicity of a blockchain transaction is supposed to do.
Claim 18 recites “a difficulty target” and is rejected as being indefinite as the term “difficulty” is not defined by the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Allowable Subject Matter
Claims 9, 10, 13 and 14 are allowed.
Claims 1-8, 11, 12 and 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Agrawal (US 2018/0302222) discloses security access control in a distributed blockchain-based in an Internet of things (IoT) network ; 
Jackson (US 2020/0143471) discloses a decentralized blockchain price discovery platform that is not susceptible to abuse and manipulations, thus allowing market participants to hedge or insure against short term price movements; and a reliable and cost-effective oracle service for any dApp relying on a stream of extrinsic data, as determined by the decentralized blockchain price discovery platform; 
Martinez (US 2019/0220919 ) discloses generating, storing, and analyzing user data from smart tags using a blockchain-friendly chip, including the collection of data, authentication of a user's identity, and allowing authenticated user to access and manipulate collected data; 
Salami (US 2017/0345011) discloses a blockchain that includes first, second, third and fourth blockchain nodes (blockchain nodes A to D), first second and third market participant computers (market participant A to C) and a service provider computer (service provider) on a blockchain network; 
Turetsky (US 2020/0118068) discloses a hierarchical blockchain architecture to provide Global Trade Management solutions to distributed data structures and automated transaction protocols; 
Liu, Binhua (WO 2018161903 A1) discloses an electronic ticket management system and a user in an electronic receipt management system can respectively store the same one blockchain, and the blockchain is composed of multiple zone; blocks, each block stores different information, and each piece of information is stored in chronological order on each block; each block may store information related to one transaction; 
Liu, Fei (WO 2019015474 A1) discloses performing the transaction of the electronic ticket on a blockchain includes: receiving a user-initiated transaction request; and entering a corresponding business process when the transaction request satisfies a transaction rule; the transaction request is audited and verified according to pre-established business rules and laws and regulations; when the transaction is verified by auditing, the distributed ledger of the blockchain is used to record each transaction and mark the complete time stamp; the ticket information and transaction results are written to the blockchain and issued to other nodes in the blockchain; 
Wang (WO 2020073246 A1) discloses transaction data processing based on a blockchain is applied to a blockchain network, which corresponds to a scalable decentralized cryptocurrency system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Diedra McQuitery/Primary Examiner, Art Unit 2166